Citation Nr: 0334778	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  00-05 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chest pain.  

2.  Entitlement to service connection for disability 
manifested by headaches.  

3.  Entitlement to service connection for disability 
manifested by fatigue and sleep problems.

4.  Entitlement to service connection for disability 
manifested by shortness of breath, memory loss, and impaired 
concentration. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1988 to October 1992.  He was 
stationed in Southwest Asia during the Persian Gulf War.  He 
also had service in the Reserve.  His awards and decorations 
included the Parachutist Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered in August 1998 and 
October 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.


REMAND

The veteran seeks entitlement to VA compensation for multiple 
disabilities.  He contends that he has PTSD as a result of 
his traumatic experiences in the Persian Gulf War.  He 
maintains that his other disabilities are the result of 
disease or injury incurred in or aggravated by service, 
including, but not limited to, undiagnosed illnesses 
sustained during his participation in the Persian Gulf War.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.117 (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the conditions or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2003); See Cohen v. Brown, 10 Vet. App. 128 (1997). 

Verification of the associated stressor, does not require 
corroboration of every detail, including the appellant's 
actual personal participation.  Rather, the evidence may 
imply his personal exposure.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997); see also, Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  For a stressor to be sufficient for PTSD, 
the stressor must meet two requirements: 

(1) A person must have been "exposed to a 
traumatic event" in which "the person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or a threatened death or serious 
injury, or a threat to the physical 
integrity of self or others" and (2) "the 
person's response [must have] involved 
intense fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141.  (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  
Pentecost, 16 Vet. App. at 127.

The evidence shows that since the mid-1990's the veteran has 
received treatment for various psychiatric disorders, 
including PTSD.  For example, from August 1998 through 
November 1999, he was treated by J. T., Ph.D., primarily for 
PTSD and major depression.  Moreover, in September 1999, he 
was hospitalized at the Louisville VA Medical Center (MC) for 
PTSD and adjustment disorder with mixed emotional features.  
Despite the veteran's treatment for PTSD, VA psychiatric 
examinations, performed in March 1998, April 1999, August 
2000, and April 2001, failed to confirm the presence of that 
disorder.  The various diagnoses included partner relational 
problems; life circumstance problems; marital problems; 
paraphilia, not otherwise specified; adjustment disorder with 
depressed and anxious mood; a personality disorder, not 
otherwise specified; a borderline personality disorder; and 
an anxiety disorder with PTSD traits.  Parenthetically, it 
should be noted that the first three examinations were 
performed by the same examiner.  In the report of the April 
1999 examination, it was noted that the veteran had undergone 
psychological testing.  The report of that testing have not 
been associated with the claims folder.

Since February 2003, the veteran has continued to receive 
outpatient treatment at the Louisville VAMC for various 
psychiatric disabilities, including PTSD.  In June 2003, it 
was noted that the veteran looked forward to going to the 
PTSD program in Cincinnati soon.  In a letter, dated on July 
28, 1993, the veteran stated that he had been scheduled to 
participate in such program later that year.

The RO has denied entitlement to service connection for PTSD, 
primarily because it found that the diagnosis had not been 
established.  In its decisions in August 1998 and October 
1999, the RO also stated that the evidence was inadequate to 
establish that a stressful experience had occurred.  Evidence 
received in support of the veteran's contentions that he 
participated in combat includes copies of his service 
personnel records, specifically an Officer Evaluation Report 
covering the period from April 1990 through April 1991; 
letters home, written in February 1991; and copies from a 
daily journal in which the veteran recorded some of his 
experiences during the Persian Gulf War.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  In 
August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

In a decision issued on September 22, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated a portion of the regulations, holding that they 
were inconsistent with the statute.   The Federal Circuit 
noted that the statute granted the veteran a one year period 
to respond to a VA request for information and/or evidence, 
while the regulation provided a 30 day period to respond to 
such a request.  The Federal Circuit found that the response 
period provided in the regulations was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the one-year response period provided in the 
statute.  Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  This must include, but 
is not limited to, written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim and 
the evidence, if any, that the RO will 
obtain for him.  See Quartuccio.  

2.  Obtain a copy of the report of 
psychological testing performed by the 
veteran in January 1999 and noted during 
his VA psychiatric examination in April 
1999.  A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.

3.  Obtain copies of the veteran's 
records associated with his scheduled 
participation in the PTSD program at the 
VAMC in Cincinnati, Ohio.  Such 
participation was scheduled to begin 
after July 28, 1993.  A failure to 
respond or a negative reply to any 
request must be noted in writing and 
associated with the claims folder.

4.  When the foregoing actions have been 
completed, schedule the veteran for a 
psychiatric examination by a board of two 
examiners who have not examined the 
veteran previously.  The examiners must 
determine the nature of any psychiatric 
disability found to be present.  All 
indicated tests and studies must be 
performed, including, but not limited to, 
psychological testing.  The claims folder 
must be made available to the examiners 
for review, and they must verify that the 
claims folder has, in fact, been 
reviewed.  In particular, a diagnosis of 
PTSD must be confirmed or ruled out under 
the criteria set forth in DSM IV.  If 
PTSD is diagnosed, the examiners must 
identify and explain the elements 
supporting the diagnosis including the 
stressor(s) accountable for the disorder.  
If PTSD is not diagnosed, the examiners 
must explain why the veteran does not 
meet the criteria for that diagnosis.  
The examiner should also assign a Global 
Assessment of Functioning (GAF) code due 
specifically to PTSD and explain the 
significance of that code.  The rationale 
for all opinions must be set forth.  

5.  When the requested actions have been 
completed, undertake any other indicated 
development under the VCAA and then 
readjudicate the issues of entitlement to 
service connection for the following 
disorders:  disability manifested by 
chest pain; disability manifested by 
headaches; disability manifested by 
fatigue and sleep problems; disability 
manifested by shortness of breath, memory 
loss, and impaired concentration; and 
PTSD.  In so doing, consider the 
possibility of service connection for 
such disorders as undiagnosed illnesses 
resulting from the veteran's 
participation in the Persian Gulf War.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


